DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 3/8/2021 and 3/8/2021.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the language “wherein the second semiconductor layer and the tunnel junction layer form the columnar section” creates confusion as to the scope of the claim, as Claim 1 has already established “the light emitting layer and the first semiconductor layer form a columnar section.” It is unclear how additional layers form the same columnar section – perhaps the language is intended to be “wherein the second semiconductor layer and the tunnel junction layer are additionally included in the columnar section” or something to that effect.
Claim 4 is rejected based on its dependent status from Claim 3.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komada (US Patent Application Publication No. 2008/0217646) (“Komada”).
Regarding Claim 1, Komada teaches a light emitting apparatus (Figure 1) comprising: an electrode (Figure 1, item 8); and a laminated structure, wherein the laminated structure includes an n-type first semiconductor layer (Figure 1, item 2), a light emitting layer (Figure 1, item 3), a p-type second semiconductor layer (Figure 1, item 4), a tunnel junction layer (Figure 1, item 5), and an n-type third semiconductor layer (Figure 1 item 6), the electrode is electrically connected to the first semiconductor layer (see Figure 1), the first semiconductor layer, the light emitting layer, the second semiconductor layer, the tunnel junction layer, and the third semiconductor layer are arranged in a presented order (see Figure 1), and the light emitting layer and the first semiconductor layer form a columnar section (see Figure 1, note shape of 2 and 3 begins to form the column of the side of the device which contains the p electrode).
Regarding Claim 2, Komada further teaches at least part of the second semiconductor layer forms the columnar section (see Figure 1, note item 4 is part of the columnar structure which extends to the p electrode).
Regarding Claim 3, Komada further teaches the second semiconductor layer and the tunnel junction layer form the columnar section (see Figure 1, note items 4 and 5 are part of the columnar structure which extends to the p electrode).
Regarding Claim 5, Komada further teaches  the second semiconductor layer, the tunnel junction layer, and at least part of the third semiconductor layer may form the columnar section (see Figure 1, note items 4, 5, and 6 are part of the columnar structure which extends to the p electrode).
Regarding Claim 6, Komada further teaches the tunnel junction layer joins the second semiconductor layer in a form of a tunnel junction to the third semiconductor layer (Figure 1, note items 4, 5, 6 – see also ¶0044-0050).
Regarding Claim 7, Komada further teaches a projector comprising the light emitting apparatus according to claim 1 (note no structural limitations have been established in this claim to distinguish what a “projector” is versus a “light emitting apparatus,” thus structural features which meet Claim 1 must also be considered a “projector” for purposes of Claim 7).
Allowable Subject Matter







Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dheeraj et al. (US Patent Application Publication No. 2018/0204977)
Fimland et al. (US Patent Application Publication No. 2020/0161504)
Chiu et al. (US Patent Application Publication No. 2016/0079469)
Ishizawa et al. (US Patent Application Publication No. 2020/0313039)
Ishizawa et al. (US Patent Application Publication No. 2020/0313038)
Itoh (US Patent No. 11,042,079)
Noda et al. (US Patent Application Publication No. 2019/0267775)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891